Citation Nr: 1031268	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a chronic condition to 
account for neck pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 Regional Office (RO) in Winston-Salem, 
North Carolina rating decision, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in March 2009.  A transcript of that proceeding has been 
associated with the claims file.

The Veteran's case was remanded by the Board for additional 
development in May 2009.  The case is once again before the 
Board.

The Board notes that the issue of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for passive aggressive personality disorder, 
claimed as nervousness, headaches, and tension, was also remanded 
in the Board in May 2009 for the issuance of a statement of the 
case (SOC) on the issue.  In that regard, a November 2009 rating 
decision found that new and material evidence had been received 
with respect to tension headaches, and that decision also granted 
service connection for tension headaches.  The RO appears to have 
considered this a full grant of the claim on appeal as to the 
tension headaches.  A Statement of the Case dated in December 
2009 further determined that new and material evidence had not 
been submitted with respect to the claim of service connection 
for a personality disorder, claimed as nervousness.  The Veteran 
did not subsequently perfect an appeal of that issue by 
submitting a VA Form 9 or its equivalent.  Thus, this matter is 
not presently on appeal. 



FINDING OF FACT

The preponderance of the evidence of record does not establish 
that the Veteran has a current diagnosis of a chronic condition 
to account for neck pain that is etiologically related to a 
disease, injury, or event in service.


CONCLUSION OF LAW

A chronic disability to account for neck pain, was not incurred 
in or aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in March 2006 and July 2009 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 
at 187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
The letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

The July 2009 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  
VA medical records are in the file.  In that regard, the Board 
notes that the May 2009 Board remand requested that additional 
medical records be obtained and associated with the claims file.  
Such development was completed.  Records from the Social Security 
Administration (SSA) have also been obtained from the Veteran and 
associated with the claims file.  While the Board acknowledges 
that all SSA records may not be included in the claims file, the 
Board finds that such records are not necessary to the 
adjudication of the case.  As will be discussed, the SSA 
administrative law decision found that after March 31, 1986, the 
Veteran's neck pain was not severe and, indeed, the Veteran 
acknowledges that after that time he has not experienced 
significant neck pain.  As such, the Veteran is not prejudiced by 
the Board reaching a decision in this matter.  Private medical 
records identified by the Veteran have also been obtained, to the 
extent possible.  In that regard, during the Veteran's March 2009 
Board hearing he noted that he sought treatment after service for 
the problems he considers to include his neck; however, the 
records were unavailable.  The Veteran's service treatment 
records are in the claims file.  The Board acknowledges that 
during the March 2009 Board hearing, the Veteran questioned 
whether all service treatment records had been obtained and 
submitted additional treatment records.  These records were 
essentially duplicative of records already in the file and there 
is no objective evidence of additional outstanding service 
treatment records.  The Veteran has not otherwise identified 
records that he felt would be of assistance in adjudicating his 
claim or otherwise requested that VA obtain additional records.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted above, this case was remanded in May 2009, in 
part, to afford the Veteran a VA examination for his neck.  In 
compliance with the remand instructions, the Veteran was afforded 
a VA examination in August 2009.  At the examination, the 
examiner considered the Veteran's claims of experiencing neck 
pain and spasms and becoming addicted to Valium for the neck 
spasms.  The examiner concluded, however, that the Veteran's 
current neck complaints were less likely than not related to the 
complaints for which the Veteran received treatment in service.  
As will be discussed in greater detail below, the examiner's 
opinion was based on review of the claims file and available 
medical records, the Veteran's reported history, his current 
symptoms, a physical examination, and contemporaneous x-rays.  
The examiner provided a sufficient rationale for the expressed 
opinion.  The Board, therefore, finds the VA examination report 
to be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claim for service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The above 
provision is inapplicable in this case, as there is no competent 
evidence of a diagnosis of arthritis of the cervical spine at any 
time during service or within one year of service, nor does the 
Veteran so allege.   
 
To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

The Veteran claims that he developed anxiety problems in service 
that were associated with muscle pain and spasms in his neck and 
tension headaches, for which he was prescribed Valium, and that 
the neck problems continued after service for some years.  The 
Veteran concedes that he does not have significant neck problems 
at this time.  

The Veteran's service treatment records indicate that he had 
normal spine and psychiatric examinations on induction and 
separation.  At separation, the Veteran reported that he was in 
good health and denied a history of frequent or severe headaches 
or any other persistent medical problems.  In November 1972, 
however, the Veteran reported feeling highly nervous, with 
headaches, dizziness, heart racing, and difficulty sleeping.  The 
examiner's impression was anxiety and he was prescribed Valium.  
In February 1973, the Veteran was seen for tension headaches and 
prescribed Fiorinal and Valium.  The Veteran was seen again in 
March 1973 and was provided more Valium and Fiorinal.  In April 
1973, the Veteran reported headaches in the back of his neck.  
The examiner noted the Veteran's previous treatment for tension 
headaches with Valium and Fiorinal.  The examiner refilled the 
Veteran's Fiorinal.  Later in April 1973, the Veteran's Valium 
was refilled.  

Shortly after leaving service, the Veteran brought a claim for 
service connection for a nervous condition and headaches.  During 
the subsequent VA examination in August 1973 the Veteran noted a 
primary complaint of headaches and intermittent nervousness, but 
failed to report any associated neck pain or spasms.  

In June 1978, the Veteran was examined again at which time he 
reported ongoing treatment for headaches and anxiety reaction.  
The Veteran's current symptoms included headaches, muscle spasms 
from the back of the neck down the back, and a nervous condition.  
The examiner diagnosed headaches of questionable etiology and 
anxiety reaction.

An August 1991 SSA administrative law decision found that the 
Veteran had a substance abuse history and withdrawal symptoms of 
anxiety, depression, tinnitus, headaches, and neck pain that 
constituted "severe" impairments from July 10, 1981 to March 
31, 1986, but not thereafter.  The administrative law judge noted 
that prior to March 31, 1986, the Veteran reported Valium 
dependency and after stopping Valium use he experienced tinnitus, 
anxiety, depression, nonradiating headaches, and neck cramps 
partly relieved by Fiorinal and Tylenol.  After March 31, 1986, 
however, the Veteran reported no further problems with neck 
cramps and, as such, was not a "severe" impairment after March 
31, 1986.

In August 2009, the Veteran was afforded a VA examination for his 
neck.  The examiner noted review of the claims file and medical 
records.  At that time, the Veteran reported that he experienced 
headache onset in service, accompanied by his neck drawing 
backwards.  He received medical treatment and was prescribed 
Valium and Fiorinal for six months.  The Veteran continued 
treatment with this medication through a private physician after 
service.  The Veteran asserted that he became addicted to the 
Valium and when he stopped using the medication he was 
hospitalized for several days.  The Veteran reported daily, 
moderate flare-ups of neck problems, specifically neck stiffness 
and muscle spasms, lasting for several hours.  On examination, 
the range of motion of the Veteran's cervical spine was 0 to 50 
degrees of forward flexion, 0 to 30 degrees of extension, 0 to 40 
degrees of left and right lateral flexion, 0 to 40 degrees of 
left lateral rotation, and 0 to 35 degrees of right lateral 
rotation.  There was no decreased range of motion on repetition.  
There was no objective evidence of pain, but there was evidence 
of guarding.  Contemporaneous x-ray did not show any bony 
abnormality of the cervical spine.  The examiner diagnosed neck 
pain with no pathological diagnosis.  Based on an interview of 
the Veteran, review of the claims file and medical records, 
diagnostic testing, and physical examination, the examiner 
concluded that it was less likely as not that the Veteran's 
current neck problems were caused or aggravated by the headaches 
in the neck or anxiety disorder for which he received Valium 
treatment.  As to rationale, the examiner noted that while the 
Veteran was seen on multiple occasions for headaches and other 
problems in service that on only one occasion was there any 
notation involving the Veteran's neck.  Significantly, the sole 
service treatment record noting the neck did not note any 
abnormalities found on examination with respect to the neck.  
Moreover, the Veteran's discharge physical did not mention neck 
problems.  Finally, after service the Veteran was afforded a VA 
examination in August 1973 for his claim for nervousness and 
headaches.  The record does not reflect that at that time the 
Veteran complained of neck problems.

The Veteran was also afforded a VA examination in August 2009 
with the same examiner for his headaches.  At that time, the 
examiner diagnosed tension headaches and opined that they were 
most likely caused by or a result of the headaches that the 
Veteran experienced in service.  The examiner noted multiple in-
service complaints of and treatment for anxiety and headaches and 
that his current headaches most resemble tension headaches, which 
was the type of headache he was diagnosed with in the military.  
As such, the current headaches were most likely a continuation of 
those in the military.  As noted above, the Veteran subsequently 
was service-connected for his tension headache disorder in 
November 2009.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board 
recognizes the Veteran's sincere belief in his claim of a 
cervical spine disability that began in military service and was 
exacerbated by his dependence on Valium, as explained above, the 
competent medical evidence of record does not show the Veteran to 
have a current neck disability.  Moreover, the Board notes that 
the Veteran reported during the March 2009 Board hearing that his 
neck problems had largely resolved decades previously, after 
overcoming his addiction to Valium.  Thus, there may be no 
service connection for this claimed disability on a direct basis.  

Moreover, even were the Veteran to have an underlying disability 
of the neck, his claim would still fail as he has not established 
the required nexus between any current neck problems and some 
incident of military service.  For the Veteran to succeed on his 
claim, there must be competent evidence that his current neck 
problems are related to his military service.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  Such evidence is 
lacking here, and, in fact, the only relevant medical opinion 
determined that a relationship between any current neck problems 
and his military service was unlikely, to include any associated 
psychiatric or headache disorders.  The Board finds the August 
2009 VA examiner's opinion credible and probative, including a 
sufficient rationale for the stated conclusion.  The opinion was 
based on an interview of the Veteran, review of the claims file 
and medical records, and physical examination and diagnostic 
testing.  The examiner specifically concluded that it was less 
likely as not that any current neck problems were related to the 
Veteran's in-service psychiatric and headache problems.  The 
examiner noted that the Veteran had multiple treatments for 
psychiatric and headaches, but that in only one instance had he 
mentioned his neck.  At that time, moreover, no specific neck 
problems were noted, other than a headache in the neck.  Nor were 
neck or psychiatric problems noted on separation from service.  

The Board has considered the August 1991 Notice of Administrative 
Law Judge Decision from the SSA.  Initially, the Board notes that 
as there are significant differences in the definition of 
disability under the SSA and VA systems, SSA determinations are 
not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 
(1994).  However, since there are also significant similarities 
between the two systems, the Board must provide the basis for 
disagreeing with or not accepting a finding of disability by the 
SSA.  Id.  In this case, the Board acknowledges that the SSA 
decision found that the Veteran's problems, including anxiety, 
headaches, and neck pain, were severe impairments between July 
30, 1981 and March 31, 1986.  The decision, however, relates only 
to the period noted immediately above and does not address the 
existence of a disability during the applicable appellate time 
period or that the etiology of any disability began during the 
Veteran's military service.  Significantly, the SSA decision 
found that the Veteran did not have a "serious" impairment of 
the neck after March 31, 1986, or approximately two (2) decades 
prior to the filing of the Veteran's claim.  As noted, this is 
consistent with the Veteran's own recent admission that his neck 
complaints had largely resolved.

The Board acknowledges the Veteran's assertions that he developed 
neck problems at the same time as developing anxiety problems and 
headaches.  Certainly, the Veteran can attest to factual matters 
of which he had first-hand knowledge and symptoms experienced 
through the senses, and his testimony in that regard is entitled 
to some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  In general, however, a layperson is not 
competent to diagnose a medical disorder or render an opinion as 
to the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this instance, therefore, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, especially as to complex medical diagnoses such as a 
diagnosis of a neck disability or opining as to a link between 
neck problems and psychiatric problems or headaches.  Thus, the 
Veteran's statements regarding any such diagnosis or link are 
much less probative than the conclusions of the VA health care 
specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  

First and foremost, service connection requires a diagnosis of a 
current disability.  In this case, the greater weight of the 
evidence is against finding that he has a current disability.  
Without a current diagnosis, service connection is not warranted.  
Moreover, the most probative evidence of record is against 
finding any relationship between the Veteran's current neck 
problems and his psychiatric problems and headaches.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a chronic condition to 
account for neck pain is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


